ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
CMGC Building Corp.                          )      ASBCA No. 61270
                                             )
Under Contract No. N40085-14-C-0013          )

APPEARANCES FOR THE APPELLANT:                      Pamela J. Mazza, Esq.
                                                    Michelle E. Litteken, Esq.
                                                    Timothy F. Valley, Esq.
                                                     PilieroMazza PLLC
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Robert R. Kiepura, Esq.
                                                     Senior Trial Attorney

              OPINION BY ADMINISTRATIVE JUDGE THRASHER

      The parties have resolved their dispute and request that the Board enter
judgment in favor of appellant.

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$87,500. This amount is inclusive of interest. No further interest shall be paid.

      Dated: 26 January 2018




                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
(Signatures continued)
 I concur                                        I concur



 RICHARD SHACKLEFORD
 Administrative Judge                            Administrative Judge
 Vice Chairman                                   Vice Chairman
 Armed Services Board                            Armed Services Board
 of Contract Appeals                             of Contract Appeals


       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61270, Appeal ofCMGC
Building Corp., rendered in conformance with the Board's Charter.

      Dated:




                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                          2